In an action by the owner of certain buildings against the general contractor, a copartnership, to recover damages arising from the alleged breach of their building construction contract and against certain of the individual appellants to recover on a bond given by them for the performance of said contract, the complaint alleges that the individuals comprising the copartnership caused the respondent to be organized. The appeal is from an order denying appellants’ motion to strike out as irrelevant that allegation and others concerning the organic relationship between the parties. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.